DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (lDS) submitted on October 16, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Specification
The specification is object to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagai (US Pub. 2017/0315238).
In regard to claim 1, note Nagai discloses the use of an imaging device, comprising a pixel (paragraphs 0132-0133, and figures 46-47: 326), and a signal processor (paragraph 0132, and figure 46: 325) configured to apply a first set of control signals to the pixel to generate a first pixel signal, a second pixel signal, a third pixel signal, and a fourth pixel signal based on light reflected from an object (paragraphs 0082-0084, 0138, and figure 50: TG1-1, TG1-2, TG1-3, TG1-4, and Q1-Q4; the control signals TG1-1 to TG1-4 are used to generate signals Q1-Q4), apply a second set of control signals to the pixel to generate a fifth pixel signal, a sixth pixel signal, a seventh pixel signal, and an eighth pixel signal based on the light reflected from the object (paragraphs 0082-0084, 0138, and figure 50: TG2-1, TG2-2, TG2-3, TG2-4, and Q1’-Q4’; the control signals TG2-1 to TG2-4 are used to generate signals Q1’-Q4’), and calculate a distance to the object based on comparisons between selected ones of the first, second, third, fourth, fifth, sixth, seventh, and eighth pixel signals (paragraphs 0084-0086, 0135-0138; differences between the first to eighty pixel signals are used to calculate the object distance).
In regard to claim 2, note Nagai discloses that the first set of control signals include first, second, third, and fourth control signals that generate the first, second, 
In regard to claim 3, note Nagai discloses that the fifth, sixth, seventh, and eighth control signals are opposite in polarity to the first, second, third, and fourth control signals, respectively (figure 50: TG1-1, TG1-2, TG1-3, TG1-4, TG2-1, TG2-2, TG2-3, TG2-4, control signals TG1-1 to TG1-4 are opposite polarity from the control signals TG2-1 to TG2-4, respectively).
In regard to claim 20, note Nagai discloses the use of a system, comprising a light source configured to emit modulated light (paragraph 0132, and figure 46: 324), and an imaging device, including a pixel (paragraphs 0132-0133, and figures 46-47: 326), and a signal processor configured to apply a first set of control signals to the pixel to generate a first pixel signal, a second pixel signal, a third pixel signal, and a fourth pixel signal based on the modulated light reflected from an object (paragraphs 0082-0084, 0138, and figure 50: TG1-1, TG1-2, TG1-3, TG1-4, and Q1-Q4; the control signals TG1-1 to TG1-4 are used to generate signals Q1-Q4), apply a second set of control signals to the pixel to generate a fifth pixel signal, a sixth pixel signal, a seventh pixel signal, and an eighth pixel signal based on the modulated light reflected from the object (paragraphs 0082-0084, 0138, and figure 50: TG2-1, TG2-2, TG2-3, TG2-4, and .

Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 17, the prior art does not teach or fairly suggest the use of an imaging device, comprising a pixel, and a signal processor configured to apply a first set of control signals to the pixel to generate a first through fourth pixel signal based on light reflected from an object, apply a second set of control signals to the pixel to generate a fifth through eighth pixel signal based on the light reflected from the object, and calculate a first distance to the object using a first method, calculate a second distance to the object using a second method different than the first method, and determine a final distance to the object based on the first distance and the second distance, in conjunction with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0306045: note the use of a time-of-flight imaging device that performs 4 tap driving mode to detect object distance.
US 9,739,609: note the use of a time-of-flight imaging device that detects object distance using modulation with 4 phase delays.
US 2021/0255286: note the use of a time-of-flight imaging device that includes pixels having 4 taps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISS S YODER III/Examiner, Art Unit 2697